Title: From George Washington to John Hancock, 23 February 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Morristown February 23d 1777.

Congress having resolved that Several Regiments of Cavalry should be raised to form a part of their Army, I beg leave, through you Sir, to lay before ’em, the inclosed List of Officers which appear necessary to be appointed to each Corps, and which they will be pleased to establish.
At the same time I should suppose it highly expedient to fix their pay and that of the privates. There is now One Regiment in service, and three more recruiting. This makes it indispensably necessary, that it should be done. Applications are constantly making to know what the pay is, and objections raised against the service for want of due information. I have transmitted a List of such pay, as seemed to be thought reasonable for part of the Officers to receive when Colo. Sheldon’s Regiment was directed to be levied, and a Copy of the Memorandum made at that time. This Colo. Sheldon conceived would not be more than adequate to their services, trouble and expence, and which, in some degree, was founded on the Opinions of Other Gentlemen of whom inquiry was made upon the Subject. I did not fix it in the instances where it is set down with certainty, as the Memorandum will shew. A criterion by which I was also governed, upon that occasion, was the Resolve appointg Mr Sheldon Lt Colo. Commandant with the Rank and pay of Colo. From thence I attempted to proportion that of some other Officers. Upon the whole I think it should be settled without further loss of time, and wish the earliest attention of Congress to be had to it.
Our delicate & truly critical situation for want of a sufficient force to oppose the Enemy, who are now ready and before many days elapse, will take the Feild, induced me to expect, that the Troops raising in the Southern States and intended for this Army would march in Companies or half Companies as they were made up, without waiting for their Regiments to be compleat. policy strongly suggested the propriety

of the measure, and I requested it. But to my great anxiety and surprize I am told, that this line of conduct is totally neglected, though a great number of Recruits are actually engaged. I must intreat Congress to interpose again with their most pressing applications & commands, that this expedient may be adopted without a moments delay. No injury can result from it, because a sufficient number, and proper Officers can & must be left to recruit the Corps to their full Compliment. Nor will my fears respecting the State of our Arms, allow me to be silent on that Head—Let the States be urged to send their Men equipped with them and every other necessary if possible—I know not what supplies may be in Store elsewhere or in the power of Congress, but they must not depend upon their being furnished here with any or but with very few. No human prudence or precaution could secure, but a small part of those belonging to the public and in the Hands of the Soldiery, from being embezzled & carried off when their time of service expired. Nor can the same abuses be restrained in the Militia. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington

